Name: 86/619/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the marketing of fresh fruit and vegetables in the Land of Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  regions of EU Member States
 Date Published: 1986-12-20

 Avis juridique important|31986D061986/619/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the marketing of fresh fruit and vegetables in the Land of Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 361 , 20/12/1986 P. 0040*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the marketing of fresh fruit and vegetables in the Land of Baden-Wuerttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/619/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2) and in particular Article 5 thereof, Whereas on 2 December 1985 the Government of the Federal Republic of Germany forwarded an addendum to the programme aprpoved by Commission Decision 80/1059/EEC (3) relating to the marketing of fresh fruit and vegetables produced in the Land of Baden-Wuerttemberg, and on 10 April 1986 submitted supplementary information; Whereas the addendum to the programme is concerned with improving the collection of fruit and vegetables from growers, their storage, packing and marketing, so as to ensure that fragile products keep well and thus contributing towards improving the situation in the fresh fruit and vegetable sector in the Land of Baden-Wuerttemberg, and on 10 April 1986 submitted supplementary information; Whereas the addendum to the programme is concerned with improving the collecting of fruit and vegetalbes from growers, their storage, packing and marketing, so as to ensure that fragile products keep well and thus contributing towards improving the situation in the fresh fruit and vegetable sector in the Land of Baden-Wuerttemberg and adding value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in respect of the marketing of fresh fruit and vegetables in the Land of Baden-Wuerttemberg; whereas the time laid down from implementing the addendum does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the marketing of fresh fruit and vegetables in the Land of Baden-Wuerttemberg, notified on 2 December 1985 and supplemented on 10 April 1986 by the Government of the Federal Republic of Germany, in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany, Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 308, 19. 11. 1980, p. 19.